Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
Amended independent claims overcome 35 USC 112 (b) rejection and merit rejection cited in previous office action.  Application is allowed.

Reasons of Allowance
Prior art of record (Shniberg and Stamatoyannopoulos) neither discloses alone nor teaches in combination features and functions as recited in claim 1. More specifically, prior art or record does not expressly teach generating clusters based on a difference between particular ratios and threshold ratio between clusters based on labeled count in the training data.  Claim 1 is allowed.  Claims 9 and 16 recite similar limitations as claim 1. They are also allowed.  All dependent claims depending form their respective base claims are allowed the same.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qun Shen whose telephone number is (571) 270-7927.  The examiner can normally be reached on Mon-Friday from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/QUN SHEN/
Primary Examiner, Art Unit 2661